DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Motorola Mobility et al. (Release of Nwu connection, 3GPP Draft, S2-173750, 20 May 2017, as provided by Applicant) in view of Park et al. (U.S. Patent Application Publication No. 2020/0137675)

	Referring to Claim 1, Motorola et al. disclose a deregistration method (page 4, 5.5.2, par 5, deregistration), comprising: determining, by a terminal device, that the terminal device enters a deregistration state of a first access network (page 4, 5.5.2, par 5, deregistration timer expires, access); setting, by the terminal device, a status of the terminal device to deregistered from the first access network (page 4, 5.5.2, par 5, implicit deregistration - state); sending, by the terminal device, information about a second packed data unit (PDU) session to a 59second core network element on a second 
 	Motorola et al. also disclose a third packet data unit (PDU) session (page 3, another PDU session).
However, Motorola et al. do not disclose in the exact same embodiment  receiving, by the terminal device, information about a third packet data unit (PDU) session from a second core network element, wherein the third PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on a second access network and that is determined by the second core network element.  
In the same field of endeavor, Park et al. discloses in the exact same embodiment  receiving, by the terminal device, information about a third packet data unit (PDU) session from a second core network element, wherein the third PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on a second access network and that is determined by the second core network element (Fig. 18, PDU session information from SMF to UE; Also, par 770, SMF - visited network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the exact same embodiment  receiving, by the terminal device, information about a third packet data unit (PDU) session from a second core network element, wherein the third PDU session 
 	Referring to Claim 2 as applied to Claim 1 above, Motorola et al. as modified disclose the method, wherein the determining, by a terminal device, that the terminal device enters a deregistration state of a first access network comprises: if the terminal device is in an idle mode for a time period longer than a predetermined duration, determining, by the terminal device, that the terminal device enters the deregistration state of the first access network (Motorola et al., page 4, 5.5.2, par 5, CM-IDLE state, timer, deregistration); or if the terminal device receives second instruction information from a first core network element, determining, by the terminal device according to the second instruction information, that the terminal device enters the deregistration state of the first access network (Motorola et al., Or, page 4, 5.5.2, par 5, AMF implicitly deregisters).  
 	Referring to Claim 3 as applied to Claim 1 above, Motorola et al. as modified disclose the method, further comprising: determining, by the terminal device based on the information about the third PDU session, a PDU session accessible on the second access network (Motorola et al., page 3, another PDU session).  
	Referring to Claim 5 as applied to Claim 1 above, Motorola et al. as modified disclose the method, further comprising: determining, by the terminal device, an access type of a PDU session that is set up by the terminal device on the first access network and accessible on the second access network as access from the second access 
 	Referring to Claim 6, Motorola et al. disclose a terminal device, comprising: at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to enable the terminal device to perform the following operations (page 4, 5.5.2, par 5, UE): determining that the terminal device enters a deregistration state of a first access network (page 4, 5.5.2, par 5, deregistration timer expires, access); setting a status of the terminal device to deregistered from the first access network (page 4, 5.5.2, par 5, implicit deregistration - state); and sending information about a second packet data unit (PDU) session to a second core network element on a second access network, wherein the second PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on the second access network and that is determined by the terminal device (page 4, 5.5.2, par 5, transfer PDU sessions).  
 	Motorola et al. also disclose a third packet data unit (PDU) session (page 3, another PDU session).
However, Motorola et al. do not disclose in the exact same embodiment  receiving information about a third packet data unit (PDU) session from a second core network element, wherein the third PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on a second access network and that is determined by the second core network element.
In the same field of endeavor, Park et al. discloses in the exact same embodiment  receiving information about a third packet data unit (PDU) session from a 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the exact same embodiment  receiving information about a third packet data unit (PDU) session from a second core network element, wherein the third PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on a second access network and that is determined by the second core network element, as taught by Park et al., in the terminal device of Motorola et al., for the purpose of registering a terminal (Park et al., Abstract).
 Referring to Claim 7 as applied to Claim 6 above, Motorola et al. as modified disclose the terminal device, wherein the determining that the terminal device enters a deregistration state of a first access network comprises: if the terminal device is in an idle mode for a time period longer than a predetermined duration, determining that the terminal device enters the deregistration state of the first access network (Motorola et al., page 4, 5.5.2, par 5, CM-IDLE state, timer, deregistration); or if the terminal device receives second instruction information from a first core network element, determining, according to the second instruction information, that the terminal device enters the deregistration state of the first access network (Motorola et al., Or, page 4, 5.5.2, par 5, AMF implicitly deregisters).  
Claim 8 as applied to Claim 6 above, Motorola et al. as modified disclose the terminal device, wherein the operations further comprise: determining, based on the information about the third PDU session, a PDU session accessible on the second access network (Motorola et al., page 3, another PDU session).  
 	Referring to Claim 10 as applied to Claim 6 above, Motorola et al. as modified disclose the terminal device, wherein the operations further comprise: determining an access type of a PDU session that is set up by the terminal device on the first access network and accessible on the second access network as access from the second access network (Motorola et al., page 4, 5.5.2, par 5, PDU sessions for non-3GPP/3GPP access).  
 	Referring to Claim 11, Motorola et al. disclose a terminal device, comprising: at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to enable the terminal device to perform the following operations (page 4, 5.5.2, par 5, UE): determining that the terminal device is in an idle mode for a time period longer than a predetermined duration (page 4, 5.5.2, par 5, deregistration timer expires); initiating setup of a packet data unit (PDU) session on a second access network, wherein the PDU session is a PDU session that is set up on a first access network and accessible on the second access network (page 4, 5.5.2, par 5, transfer PDU sessions); determining that the terminal device enters a deregistration state of the first access network (page 4, 5.5.2, par 5, implicit deregistration); sending information about a second PDU session to a second core network element on the second access network, wherein the second PDU session is a PDU session that is set up by the terminal device on the first access 
	Motorola et al. also disclose a third packet data unit (PDU) session (page 3, another PDU session).
However, Motorola et al. do not disclose in the exact same embodiment  receiving information about a third packet data unit (PDU) session from a second core network element, wherein the third PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on a second access network and that is determined by the second core network element.  
In the same field of endeavor, Park et al. discloses in the exact same embodiment receiving information about a third packet data unit (PDU) session from a second core network element, wherein the third PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on a second access network and that is determined by the second core network elementk (Fig. 18, PDU session information from SMF to UE; Also, par 770, SMF - visited network).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the exact same embodiment  receiving information about a third packet data unit (PDU) session from a second core network element, wherein the third PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on a second access network and that is determined by the second core network element, as taught 
 	Referring to Claim 12 as applied to Claim 11 above, Motorola et al. as modified disclose the terminal device, wherein the operations further comprise: determining the PDU session that is set up on the first access network and accessible on the second access network  (Motorola et al., page 4, 5.5.2, pars 5-7, PDU sessions, non-3GPP/3GPP access).  
 	Referring to Claim 13 as applied to Claim 11 above, Motorola et al. as modified disclose the terminal device, wherein the operations further comprise: the determining the PDU session that is set up on the first access network and accessible on the second access network comprises: determining, based on the information about the third PDU session, the PDU session that is set up by the terminal device on the first access network and accessible on the second access network  (Motorola et al., page 3, another PDU session).  
	Referring to Claim 15 as applied to Claim 11 above, Motorola et al. as modified disclose the terminal device, wherein the operations further comprise: determining an access type of a PDU session that is set up by the terminal device 62on the first access network and accessible on the second access network as access from the second access network (Motorola et al., page 4, 5.5.2, par 5, PDU sessions for non-3GPP/3GPP access).  
 	Referring to Claim 16 as applied to Claim 11 above, Motorola et al. as modified disclose the terminal device, wherein the operations further comprise: setting a status of .
 					Response to Arguments
 Applicant's arguments filed 8/12/2021 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment. Please see the prior art cited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to PDU sessions: 	U.S. Pat. Application Pub. No. 2018/0324577 to Faccin et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642